DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 9, 10, 15, and 17 have been amended, and Claims 2, and 14 have been cancelled as per the amendment filed on 3/09/2022.
Currently Claims 1, 3-13, and 15-19 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, US Patent Publication 2015/0331538, in view of Kim et al., US Patent Publication 2015/0227238, henceforth known as Kim.

(Abstract; a touch panel), comprising 
a first conductive pattern layer comprising a first conductive pattern, wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below);

    PNG
    media_image1.png
    281
    631
    media_image1.png
    Greyscale

 and 
a second conductive pattern layer stacked on and insulated from the first conductive pattern layer (Figures 1 and 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 1), wherein the second conductive pattern layer comprises a second conductive pattern, the second conductive pattern comprises a second basic pattern(Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40), 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, coincides with the pattern of the plurality of sensing electrodes 50). 
However, Hashida does not explicitly disclose wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
	

Regarding Claim 3, The combination of Hashida and Kim teaches wherein an orthographic projection of the first conductive pattern layer without the first incremental pattern on the second conductive pattern layer interlaces with the pattern of the second conductive pattern layer (Hashida: Figure 9; [0067-0072]; Kim: [0044]; the orthographic projection of the “basic pattern” (because the first conductive pattern layer without the first incremental pattern is just the basic pattern) as described above, is considered to interlace with the pattern of the plurality of sensing electrodes 50).  

(Hashida: Figures 6-10; [0049-0062]; the examiner considers the depiction of Figure 9, to be a combination that comprises of both the pattern of the plurality of sensing electrodes 50 and an orthographic projection of the plurality of driving electrodes 40 on the sensing electrodes 50, where as seen in Figure 9, this combination shows it being “periodically distributed”).   

Regarding Claim 5, The combination of Hashida and Kim teaches wherein the first incremental pattern is a mesh (Hashida: Figures 3-5; [0033]; [0037]; the drive electrodes are mesh patterns).  

Regarding Claim 6, The combination of Hashida and Kim teaches wherein the second conductive pattern further comprises a second incremental pattern (Hashida: Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40), and a Page 4second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida: Figure 9; [0067-0072]; Kim: [0044]; the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).  

Regarding Claim 7, The combination of Hashida and Kim teaches the second orthographic projection of the second incremental pattern on the first conductive pattern layer overlaps with a portion of the first conductive pattern (Hashida: Figure 9; [0067-0072]; Kim: [0044];, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).  

Regarding Claim 8, The combination of Hashida and Kim teaches wherein the second incremental pattern is a mesh (Hashida: Figure 9; [0050]; [0055]; the sensing electrodes 50 are mesh patterns).  

(Hashida: Figures 3-9; the pattern from the driving electrodes 40 and the sensing electrodes 50 are the same, as seen in the figures).

Regarding Claim 10, The combination of Hashida and Kim teaches wherein the first conductive pattern is configured to be a touch driving electrode (Hashida: Figure 3-5; [0032-0047]; a plurality of drive electrodes 40), and the second conductive pattern is configured to be a touch sensing electrode (Hashida: Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50).

Regarding Claim 11, The combination of Hashida and Kim teaches a touch substrate, comprising a base, and the touch element according to claim 1 on the base (Hashida: Figure 1; [0026-0027]; a touch panel 30 comprising of a drive substrate 33 or cover substrate 32).

Regarding Claim 12, The combination of Hashida and Kim teaches further comprising an insulating layer between the first conductive pattern layer and the second conductive pattern layer (Hashida: Figure 1; [0026-0027]; a sensing substrate 34 disposed between the drive and sense electrodes).  

Regarding Claim 15, Hashida disclose a method of manufacturing a touch substrate (Abstract; a touch panel), comprising:
forming a second conductive pattern layer (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 11 and 12;), and 
forming a first conductive pattern layer above the second conductive pattern layer (Figure 1 and 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to be above the sense electrodes 50, when the touch panel is flipped upside down from what is depicted in Figure 1),
wherein the first conductive pattern layer comprises a first conductive pattern (Figures 6-10; [0049-0062]; a plurality of driving electrodes 40 each having a pattern), 
wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below), wherein the second conductive pattern layer comprises a second conductive pattern (Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40); and

    PNG
    media_image2.png
    281
    631
    media_image2.png
    Greyscale


 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 1 and 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of sensing electrodes 40, when the touch panel is flipped upside down from is depicted in Figure 1 ).
However, Hashida does not explicitly disclose wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with a second basic pattern of the second conductive pattern.
Kim, US Patent Publication 2015/0227238, discloses a region in which the first and second electrode patterns 21 and 22 intersect with each other, the first and second unit mesh patterns 21a and 22a included in the first and second electrode patterns 21 and 22, respectively, may be formed in the same or similar pattern so as to correspond to each other. That is, the first and second unit mesh patterns 21a and 22a may be formed so as to match each other in a region in which the first and second electrode patterns 21 and 22 are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with a second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
    

Regarding Claim 16, The combination of Hashida and Kim teaches wherein the forming the first conductive pattern layer above the second conductive pattern layer comprises: 
forming the first basic pattern and the first incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the drive electrode 40 is formed by etching metal thin film such as copper film or silver film formed on the surface of the drive substrate 33)

Regarding Claim 17, The combination of Hashida and Kim teaches wherein the second conductive pattern further a second incremental pattern (Hashida: Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern comprising of a basic pattern and an incremental pattern as shown below),

    PNG
    media_image3.png
    509
    334
    media_image3.png
    Greyscale

 and a second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida:  Figure 9; [0067-0072]; orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).   
wherein the forming the second conductive pattern layer comprises: forming the second basic pattern and the second incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the sensing electrode 50 is formed by etching metal thin film formed on the front surface of the sensing substrate 34).  

Regarding Claim 19, The combination of Hashida and Kim teaches further comprising: 
forming an insulating layer on the second conductive pattern layer away from a base (Hashida: Figure 1; [0026-0027]; a sensing substrate 34 disposed between the drive and sense electrodes which is away from cover substrate 32 (base)),
Hashida: Figure 1; [0026-0027]; the sensing substrate 34 comprises of the drive and sense electrodes 40 and 50 on opposite side. Thus the drive electrodes are away from the cover substrate 32).


Regarding Claim 15, Hashida disclose a method of manufacturing a touch substrate (Abstract; a touch panel), comprising:
forming a second conductive pattern layer (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below), and 
forming a first conductive pattern layer above the second conductive pattern layer (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 11 and 12),
wherein the first conductive pattern layer comprises a first conductive pattern (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern), 
wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern comprising of a basic pattern and a incremental pattern as shown below), wherein the second conductive pattern layer comprises a second conductive pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below in Claim 17) and

    PNG
    media_image3.png
    509
    334
    media_image3.png
    Greyscale

 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).
However, Hashida does not explicitly disclose wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern.
Kim, US Patent Publication 2015/0227238, discloses a region in which the first and second electrode patterns 21 and 22 intersect with each other, the first and second unit mesh patterns 21a and 22a included in the first and second electrode patterns 21 and 22, respectively, may be formed in the same or similar pattern so as to correspond to each other. That is, the first and second unit mesh patterns 21a and 22a may be 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
    

Regarding Claim 16, The combination of Hashida and Kim teaches wherein the forming the first conductive pattern layer above the second conductive pattern layer comprises: 
forming the first basic pattern and the first incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the sensing electrode 50 is formed by etching metal thin film formed on the front surface of the sensing substrate 34)

Regarding Claim 17, The combination of Hashida and Kim teaches wherein the second conductive pattern further comprises a second incremental pattern(Hashida:  Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below),

    PNG
    media_image2.png
    281
    631
    media_image2.png
    Greyscale
 and a second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida: Figure 9; [0067-0072]; the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of sensing electrodes 40).   
wherein the forming the second conductive pattern layer comprises: forming the second basic pattern and the second incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the drive electrode 40 is formed by etching metal thin film such as copper film or silver film formed on the surface of the drive substrate 33).  



  
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, US Patent Publication 2015/0331538, in further view of Kim et al., US Patent Publication 2015/0227238, henceforth known as Kim, and in further view of Kimura, JP2009-301767 A.



	Kimura, JP2009-301767 A, discloses a touch panel comprises of a transparent substrate 23 (base) with a light shielding layer 24 disposed on it, an overcoat layer 25 disposed over the light shielding layer 24, and an transparent conductive layer 26 disposed over the overcoat layer 25. As seen in the drawing, these are sequentially stacked in a direction away from the transparent substrate.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida and Kim to further include the teachings of Kimura such that the cover layer 32 has disposed thereon a light shielding layer 24, then an overcoat layer, and then the sensing electrode 50 in order to provide  further comprising a light shielding layer and an overcoat layer, wherein the light shielding layer, the overcoat layer and the second conductive pattern layer are sequentially stacked in a direction away from the base. The motivation to combine these analogues arts is to provide an touch panel that has improved light transmittance capability, that also prevents generation of bubbles between the conductive layer and substrate, and reduces production time and defects (Kimura: Abstract;).

Regarding Claim 18, The combination of Hashida and Kim doesn’t explicitly teach further comprising: forming a light shielding layer on a base, and forming an overcoat layer on the light shielding layer away from the base, wherein the forming the second conductive pattern layer comprises: forming the second conductive pattern layer on the overcoat layer away from the base. 
Kimura, JP2009-301767 A, discloses a touch panel comprises of a transparent substrate 23 (base) with a light shielding layer 24 disposed on it, an overcoat layer 25 disposed over the light shielding layer 24, and an transparent conductive layer 26 disposed over the overcoat layer 25. As seen in the drawing, these are sequentially stacked in a direction away from the transparent substrate.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the combinational disclosure of Hashida and Kim to further include the teachings of Kimura such that the cover layer 32 has disposed thereon a light shielding layer 24, then an overcoat layer, and then the sensing electrode 50 in order to provide  further comprising a light shielding layer and an (Kimura: Abstract;).


  

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-14, and 16-19  have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

The previously drafted allowable claims have been withdrawn in view of the reference Kim et al., US Patent Publication 2015/0227238.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699